Citation Nr: 0803829	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an initial compensable evaluation for scarring 
of the Fallopian tubes, as residuals of pelvic inflammatory 
disease (PID).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from May 1979 to May 1983.  
She also had multiple periods of Reserve duty, retiring in 
2002.  She was born in January 1961.

In pertinent part, this appeal arose before the Board of 
Veterans' Appeals (Board) from an April 2005 rating decision 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) which, in pertinent part, granted service 
connection for scarring of the Fallopian tubes, as residuals 
of pelvic inflammatory disease (PID), and assigned a 
noncompensable (0 percent) disability evaluation, effective 
from October 2003).

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO.  A 
transcript is of record. 

Service connection is in effect for amputation, distal left 
thumb, for which a 20 percent rating is assigned; and a 
tender scar, residuals of distal left thumb amputation, rated 
as 10 percent disabling.

In a decision in July 2007, the Board denied entitlement to 
service connection for varicose veins, hepatitis C, and left 
inner ear post-traumatic cartilage damage.  The Board also 
remanded the issue herein concerned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development of the evidence.  It is noted that the header of 
the present decision carries both the appellant's maiden and 
married names, as her records in and since service are 
identified by all of them.



FINDING OF FACT

The veteran's residuals of PID, rated as comparable to 
endometriosis are manifested by infrequent pelvic pain in the 
form of cramping, without bleeding or other symptoms and do 
not require medication for control.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of PID, rated by analogy to endometriosis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.116, Diagnostic Code (DC) 7629 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Service connection was granted by the VARO in April 2005 for 
PID, and a noncompensable rating was assigned from the date 
of claim, October 1, 2003.  The RO provided the veteran with 
notice, including in accordance with the VCAA, in April 2005.  
She filed a notice of disagreement in August 2005.  Further 
correspondence was issued in September 2005 with regard to 
her appeal.  An SOC was issued in January 2006.  She filed a 
Substantive Appeal, a VA Form 9, in March 2006.  She provided 
testimony at a hearing in August 2006 at which time she 
submitted additional clinical evidence, on which she provided 
a written waiver of VARO initial consideration.  The Board 
remanded the case on the issue herein concerned, and 
additional evidence was introduced into the file.  In all of 
these communications, the details of the claim process were 
explained.

By way of RO correspondence since she filed the claim, she 
has been notified that VA would obtain pertinent evidence, to 
include VA records and records of other Federal agencies, and 
that she could submit private medical records or authorize VA 
to obtain private medical records on her behalf.  She was 
asked to submit more evidence, to include any in her 
possession, and she did so.  She has been given a 
notification of the general effective date provision for the 
claims, that is, the date of receipt of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
She was advised of her opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has indicated that she 
has no other information or evidence to give VA to 
substantiate her claim.  Most recently, in November 2007, a 
statement was received by the Board in response to the most 
recent SSOC, to the effect that the veteran had nothing 
further to submit as long as the previously identified 
records were in the file (which they are).

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Most recently, 
in November 2007, a statement was received by the Board to 
the effect that the veteran had nothing further to submit as 
long as the previously identified records were in the file 
(which they are).




In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the veteran was sent 
that information in a letter from the RO in October 2006, and 
again in a letter from the AMC in July 2007.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of her claim.

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the entire recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  38 U.S.C.A. § 5107(b); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  




In this case, and while it is recognized that there has been 
some modest variation from time to time in the veteran's 
symptoms, in the aggregate the Board does not find that 
staging is required.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for the evaluation of 
service-connected gynecological disorders under 38 C.F.R. § 
4.116.

Previously, these rating criteria were revised by regulatory 
amendment, effective May 22, 1995.  See 60 Fed. Reg. 19,851 
(1995).  Here, given the original effective date of service 
connection, October 1, 2003, her gynecological condition 
warrants application of the revised version of the criteria.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 CFR § 4.20.

38 C.F.R. § 4.116, DC 7614, pertains to disease, injury, or 
adhesions to the fallopian tube, and DC 7615 to disease, 
injury, or adhesions to the ovary.  These conditions are to 
be evaluated utilizing a General Rating Formula for Disease, 
Injury, or Adhesions of the Female Reproductive Organs.  
Under this formula, a noncompensable (i.e., 0 percent) rating 
is assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is assigned when there are 
symptoms requiring continuous treatment, and a 30 percent 
rating corresponds to symptoms that are not controlled by 
continuous treatment.




Under DC 7617, where there has been complete removal of the 
uterus and both ovaries, a 100 percent rating is warranted 
for the first three months after removal, and a 50 percent 
rating will be assigned thereafter.

DC 7618 further provides that removal of the uterus, 
including the corpus, will result in the assignment of a 100 
percent rating for the first three months after removal, and 
a 30 percent rating thereafter.

DC 7619 provides that the removal of an ovary will warrant a 
100 percent rating for three months after removal.  
Thereafter, complete removal of both ovaries will result in a 
30 percent rating, and removal of one ovary with or without 
partial removal of the other warrants a noncompensable 
rating.

Also, DC 7629 provides that endometriosis is to be evaluated 
as 10 percent disabling where there is pelvic pain or heavy 
or irregular bleeding, requiring continuous treatment for 
control.  A 30 percent rating is warranted when there is 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  A 50 percent rating is warranted when there are 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.

III.  Factual Background and Analysis

In her initial claim for service connection, the veteran 
reported that she had been admitted to a hospital in Germany 
where it was thought that she had a "female infection", but 
further studies at a private facility in CONUS (the 
Continental U.S.) had shown that her appendix had burst and 
bled into the abdomen, scarring her Fallopian tubes and 
leaving her with 20-30 % fertility.  The veteran requested 
that an increased evaluation be assigned to her service-
connected PID with tubal scarring because she still suffers 
from pain due to this condition and requires ongoing care.

Although it has been difficult for the service department to 
find her clinical records, fortunately the private treatment 
records concurrent therewith are of record.  She was seen at 
the private facility innCONUS in September 1988 for 
specialized assessments relating to potential problems 
(including elevated serum aminotransferases) associated with 
a tuboplasty.  At that time it was noted that she had had 
pelvic pain and heavy bleeding from PID since 1986, treated 
with antibiotics and the tuboplasty had been planned for 
relief of discomfort she had during her period as well as for 
fertility reasons.  The examining physician identified a 
history of infertility and bilateral tubal clubbing.  A 
subsequent exploratory laparotomy was documented for lysis of 
adhesions and bilateral tuboplasty as well as appendectomy 
and bilateral cuff salpingotomy.  Pathological results showed 
fragments of fibrovascular tissue with marked hemosiderin 
deposition and calcification; periappendical adhesions with 
fragments of fibrous tissue with focal calcification; pelvic 
adhesions with blood and adjacent fibrous tissue with marked 
hemosiderin deposition.  Some of the designated findings were 
felt to be suggestive of endometriosis.

On VA examination in April 2005, her history of difficulty 
getting pregnant was noted, and the subsequent finding of the 
PID.  She had eventually had two live births.  Her last 
monthly period had been in 2002.  She was not having pelvic 
pain on examination.  The examiner opined that the veteran's 
tubal scarring was in all likelihood due to the PID while on 
active duty.

At the time of her August 2006 Travel Board hearing, the 
veteran indicated that she had a follow-up appointment 
scheduled with VA in September for the treatment of her PID.  
Tr. at 28.  (The remand was to obtain these records as well 
as any others available, and to get a new examination with 
specific opinions.  Testing was to be done as required to 
adequately respond.)  The veteran also testified that she has 
ongoing cramping of a menopausal nature, since she does not 
have menstruation.  Tr. at 21.  She identified the dates of 
birth of her children as May 1990 for her son and May 1993 
for her daughter.  Tr. at 25.  

On VA examination in December 2006, the veteran said that her 
last PAP smear had been 2-3 years before, and had been 
negative.  She denied problems with nocturia, incontinence, 
dysuria or polyuria and had no vaginal discharge.  Her last 
menstrual period was 5-6 years before.  On examination, 
findings were entirely normal except for some tenderness to 
bimanual palpation over the uterus and both adnexa.  She said 
that she had no bleeding problems, but at times, she would 
have pelvic pain in the nature of cramping.  It was felt that 
she might have PID and did have such in the past, and that 
any tubal scarring would be due to the PID and 
periappendicitis.   

VA outpatient records form 2006-August 2007 are also now in 
the file.  PAP test in January 2007 was normal.  There were 
no complaints relating to her gynecological history including 
of pelvic pain; she takes no medications for her residuals of 
PID.

In assessing the veteran's current residuals of PID, it is 
noteworthy that her problems in service have been fully 
recognized in the grant of service connection.  The issue 
which is now before the Board is whether her current symptoms 
warrant compensation.  Her disability is rated by analogy to 
endometriosis.  The Board remanded the case for an 
examination and obtaining of other records sufficient to 
identify her current symptoms.  This was fully accomplished 
in the acquired VA outpatient records and the examination 
undertaken in December 2006.  And, while it was stated that 
certain other specific testing would necessitate going to 
another VA facility, such further testing with regard to 
scarring would not affect the rating one way or the other.  
Thus, it would appear that the evidentiary development which 
took place subsequent to the Board's remand was entirely 
adequate and ample for equitably rating the case, and all the 
requirements of the remand were fulfilled.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Simply stated, DC 7629 provides that PID (as analogous to 
endometriosis) is to be evaluated as 10 percent disabling 
where there is pelvic pain or heavy or irregular bleeding, 
requiring continuous treatment for control.  Higher ratings 
are available if symptoms so warrant.  In this case, there 
may be periodic pelvic pain in the form of cramping, but this 
is shown to be infrequent and minor at most.  There is no 
bleeding, and she does not require medications or any other 
continuous treatment for control.

Therefore, while she has very mild symptoms, e.g., occasional 
pelvic cramping, her current symptoms are not at such as 
level as to more nearly approximate the criteria for an 
initial compensable rating.  In this regard, the evidence is 
not equivocal and there is no reasonable doubt to be resolved 
in her favor.  The Board would reiterate that this conclusion 
does not in any way minimize the problems she had in service 
and for which she had treatment and evaluations, some of 
which are reiterated above; but rather that the compensation 
rating is quite simply based on identifiable symptoms at 
present, of which she has very few, none of which raise to 
the level warranted for compensation.

IV.  Additional Considerations

The above determinations are based upon consideration of 
applicable rating provisions.  In addition, there is no 
showing that the veteran's genitourinary disability reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  

In fact, her disability is accurately reflected by the 
schedular criteria.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial compensable evaluation for scarring 
of the Fallopian tubes, as residuals of pelvic inflammatory 
disease (PID), is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


